      Case 1:19-cv-00391-LG-RPM Document 514 Filed 07/12/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 ARC CONTROLS, INC.                                                     PLAINTIFF

 v.                                              CAUSE NO. 1:19CV391-LG-RPM

 M/V NOR GOLIATH in
 rem, and GOLIATH
 OFFSHORE HOLDINGS,
 PTE. LTD., in personam                                             DEFENDANTS

                                   consolidated with

 DAN BUNKERING
 (AMERICA) INC.                                                         PLAINTIFF

 v.                                               CAUSE NO. 1:19cv935-LG-RPM

 NOR GOLIATH in rem;
 GOLIATH OFFSHORE
 HOLDING PRIVATE
 LIMITED in personam;
 EPIC COMPANIES,
 LLC in personam;
 EPIC APPLIED
 TECHNOLOGIES, LLC                                                  DEFENDANTS

        ORDER GRANTING THE GOLIATH DEFENDANTS’ MOTION
          FOR SUMMARY JUDGMENT ON ATTORNEYS’ FEES

      BEFORE THE COURT is the [421] Motion for Summary Judgment on

Attorneys’ Fees filed by the defendants, M/V NOR GOLIATH and Goliath Offshore

Holdings Pte. Ltd. (hereafter sometimes collectively referred to as “Goliath”). The

parties have fully briefed the Motion. After reviewing the submissions of the

parties, the record in this matter, and the applicable law, the Court finds that the

Motion should be granted.
      Case 1:19-cv-00391-LG-RPM Document 514 Filed 07/12/21 Page 2 of 3




                                    DISCUSSION

      The events relevant to this lawsuit arose out of an oil platform

decommissioning project conducted by Epic Companies, LLC. Numerous entities

that provided goods and services for the project were left unpaid after Epic filed for

bankruptcy protection. These aggrieved parties filed claims seeking maritime liens

against the vessel chartered by Epic, M/V NOR GOLIATH, pursuant to the

Commercial Instruments and Maritime Liens Act (“CIMLA”). Goliath has filed the

present Motion seeking judgment as a matter of law as to the claims for attorney’s

fees asserted in these parties’ Complaints.

      “The general rule in admiralty is that attorneys’ fees are not recoverable by

the prevailing party.” Genesis Marine, L.L.C. of Del. v. Hornbeck Offshore Servs.,

L.L.C., 951 F.3d 629, 631 (5th Cir. 2020) (quoting Delta Steamship Lines, Inc. v.

Avondale Shipyards, Inc., 747 F.2d 995, 1011 (5th Cir. 1984)). “Therefore, absent

statute or enforceable contract, litigants must pay their own attorneys’ fees.”

Tex. A&M Rsch. Found. v. Magna Transp., Inc., 338 F.3d 394, 405 (5th Cir. 2003).

CIMLA does not provide for an award of attorneys’ fees, and none of the claimants

have produced a contract that would permit such an award. However, some of the

claimants oppose Goliath’s Motion because a maritime defendant may have in

personam liability for attorneys’ fees as a sanction for bad conduct. The claimants

wish to preserve their right to seek attorneys’ fees as a sanction, if necessary, at a

later time.




                                           -2-
     Case 1:19-cv-00391-LG-RPM Document 514 Filed 07/12/21 Page 3 of 3




      Goliath’s Motion only seeks dismissal of the claimants’ demands for

attorneys’ fees included in their Complaints. As a result, Goliath’s Motion seeking

summary judgment as to the claims for attorneys’ fees is granted. The claimants

will not be precluded from seeking sanctions, if appropriate.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [421] Motion

for Summary Judgment on Attorneys’ Fees filed by the defendants, M/V NOR

GOLIATH and Goliath Offshore Holdings Pte. Ltd., is GRANTED.

      SO ORDERED AND ADJUDGED this the 12th day of July, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -3-
